Citation Nr: 0215009	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  96-44 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated at 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to December 
1970.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
1995 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained by the RO.

2.  The veteran's PTSD is not shown to be productive of 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159 (2002)).  As set forth below, the RO's 
actions throughout the course of this appeal satisfied the 
requirements under the VCAA.

VA has a duty to under the VCAA to notify the veteran and his 
representative of any information and evidenced needed to 
substantiate and complete a claim.  The veteran was informed 
in a November 1995 rating decision of the evidence needed to 
substantiate his claim, and was provided an opportunity to 
submit such evidence.  Moreover, in the October 1996 
Statement of the Case, and Supplemental Statements of the 
Case issued in February 1998, September 1998, and August 
1999, the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claims for increased ratings.  In addition, 
the veteran has notified VA of the evidence pertinent to his 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports.  In addition, the veteran was 
afforded three VA examinations for PTSD.  All known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend otherwise.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been violated.  Accordingly, the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991 & Supp 2002); 38 C.F.R. § 4.1 (2002).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3.  In addition, 
a disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  In cases where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran has been assigned a 30 percent disability rating 
for PTSD.  He contends that his PTSD is more disabling than 
currently evaluated, and has appealed for an increased 
evaluation.  

The veteran has been assigned a 30 percent disability rating 
for PTSD under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 that were in effect in April 1995.  The 
rating criteria for PTSD were changed effective November 7, 
1996.  As this change took effect during the pendency of the 
veteran's appeal, both the "old" and "new" criteria will 
be considered in evaluating the veteran's PTSD disability. 

The United States Court of Appeals for Veterans Claims held 
that when there has been a change in an applicable stature or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
regulatory criteria of Diagnostic Code 9411 that was in 
effect at the time the veteran filed his original claim may 
be applied prospectively.  However, the statutory changes 
established in November 1996 may only be applied from that 
date forward.  See VAOPGCPREC 3-2000.  The Board will apply 
the law cited above that is most favorable to the veteran.

Under the "old" rating criteria, a 50 percent evaluation is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired; and by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to retain employment.  
Finally, a 100 percent rating is warranted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or where the veteran 
was demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132 (1995).  

Under the "new" criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (i.e., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routing activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, the highest available rating, 100 percent, is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
See 38 C.F.R. § 4.130 (2001).  

Though not ultimately determinative, the Global Assessment of 
Function (GAF) scale provides guidance and illustrates the 
veteran's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See 38 C.F.R. § 4.125; Diagnostic and Statistical 
Manual of Mental Disorders 46 (4th ed. 1994).  For example, a 
41-50 score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning."  
A 51-60 score reflects "moderate symptoms . . . OR moderate 
difficulty in social, occupational, or school functioning."  
Finally, a 61-70 score indicates some mild symptoms . . . OR 
some difficulty in social, occupational, or school 
functioning . . . but generally functioning pretty well, has 
some meaningful interpersonal relationships.

The veteran's service medical records are included in the 
claims file.  On his DD Form 214, it was noted that his in-
service occupation was a "memorial activities specialist."  

VA outpatient treatment reports, dated December 1994 to June 
1995, are of record.  During this time, the veteran attended 
a crisis intervention group for PTSD.  At his initial 
consultation in December 1994, the veteran stated that he had 
been "scared and nervous" for 17 to 18 years and had a lot 
of unresolved issues from Vietnam.  He complained of being 
"nervous all the time," and stated that he was therefore 
unable to work or hold a job.  Additional treatment reports 
reflected that the veteran was unmotivated to deal with his 
problems and did not interact much with the other patients.  
In March 1995 the veteran's mood was noted to be "much 
brighter" since he had started therapy with a survivors 
group.

In a February 1995 statement, the veteran asserted that he 
had been assigned to work as a mortician while in service.  
He estimated that he prepared approximately 8 to 12 bodies 
per week for roughly 9 months.  After returning from Vietnam, 
the veteran reported that he and his wife divorced due to her 
fear of his anger outbursts, awaking in the middle of the 
night, leaving home for days at a time, and hanging and 
drinking in the streets.  After their divorce, the veteran 
married again and continued to have nightmares during the 
day.  He was unable to hold a job.  He stated that he has 
continued to have mood swings and he wished his memories 
would go away.  

The veteran was afforded a VA examination for PTSD in March 
1995.  The claims file was reviewed in conjunction with the 
examination.  The veteran reported that he had been married 
for 19 years to his second wife and has 4 children.  He 
stated that he had been employed from 1968 to 1988 and had 
between 10 and 25 different jobs, due to being repeatedly 
fired for "daydreams of the war."  Upon examination, the 
veteran appeared uncomfortable and anxious, though his speech 
was normal.  His thought process had no looseness, 
circumstantiality, tangentiality, or flight of ideas.  His 
thoughts were also devoid of auditory or visual 
hallucinations or delusions.  The examiner stated that the 
veteran had an "unknown fear existing all of the time for 
non-specific purposes."  In addition, his affect was 
somewhat flattened with constricted range, and his insight, 
judgment, short-term memory, concentration, and abstract 
interpretation were intact.  Ultimately, the veteran was 
diagnosed with mild PTSD and a generalized anxiety disorder.  
He was also diagnosed with an Axis II personality disorder, 
not otherwise specified.  The examiner gave him a GAF score 
ranging from 65 to 70 and stated that the veteran's PTSD came 
from his in-service experience dealing with a large number of 
dead bodies, and that such an experience has affected his 
civilian life.

A March 1995 certificate reflected that the veteran 
satisfactorily completed the PTSD recovery program at the 
VAMC in Oklahoma City.

The veteran was afforded a VA examination for PTSD in October 
1995.  The claims file was reviewed in conjunction with the 
examination.  The veteran asserted that his PTSD symptoms had 
worsened since the Oklahoma City bombing in April 1995.  He 
stated that his chief complaint was "waking up thinking of 
Vietnam," and reported that he had to sleep during the day 
because he only slept 2 hours per night.  He also stated that 
he dreamed of Vietnam 3-4 times per week.  Upon examination, 
the veteran appeared to be in no acute distress, and showed 
little emotional reaction when talking about his experiences 
in Vietnam.  He was coherent and goal-directed, and exhibited 
no thinking disorder.  His mood was depressed, and his affect 
was flattened and blunted, though he was oriented in all 
spheres.  He showed no memory impairment and his insight was 
adequate.  Following the examination, the examiner diagnosed 
the veteran with PTSD, stating that his previous 30 percent 
rating was "found and continued."  He was also diagnosed 
with an Axis II personality disorder, not otherwise 
specified, and given a GAF score of 65.  The examiner 
concluded that there did not appear to be significant changes 
in the veteran's previously diagnosed PTSD.  Further, he 
stated that while the Oklahoma City bombing certainly, on a 
temporary basis, aggravated the veteran's service-connected 
disability, he seemed to be stabilized by medication and 
participation in a PTSD therapy program. 

A January 1996 medical report from Mark Miles, M.D. indicated 
that the veteran had suffered from PTSD, had difficulty 
sleeping, and could not hold a job.  

In a September 1997 statement, the veteran asserted that he 
did not have the ability to establish and maintain good 
relationships with people.  He indicated that he had 
alienated himself from his family, moved to another state, 
had no friends, could not get a job, and had a bad 
relationship with all his siblings.  Further, he stated that 
the responsibility of raising his children had fallen to his 
wife because of his "angry, aggressive attitude" and his 
inability to obtain employment.  The veteran maintained that 
these problems were all related to his PTSD.  

The veteran was afforded a VA examination for PTSD in 
December 1997.  The claims file was reviewed in conjunction 
with the examination.  After discussing his in-service work 
as a mortician, the veteran complained of nightmares with 
people "messing with the bodies" in Vietnam.  He also 
stated that he was uncomfortable in crowds and avoided 
people.  Upon examination, the veteran's thought production 
and continuity was good, and he exhibited goal-directed 
speech.  He was alert, oriented times four, and his remote 
and recent memory were intact; however, his immediate memory 
was decreased.  His relationship to reality was observed to 
be good, and no thought disorder was noted.  The examiner 
stated that he did not observe any change in the veteran's 
PTSD symptoms since his last rating examination in October 
1995.  Ultimately, the veteran was diagnosed with PTSD and an 
Axis II personality disorder, not otherwise specified.  In 
addition, he was given a GAF score of 65.  

In March 1999 to April 1999, the veteran participated in a 
residential PTSD group at the VAMC in North Little Rock.  
During the program, it was noted that the veteran interacted 
appropriately with his peers, and initiated and responded to 
conversation.  In addition, he assisted others with their 
projects when he had finished his own.  The program evaluator 
stated that the veteran's increased self-esteem was 
demonstrated by "making positive statements about his 
finished projects and his attitude in helping others with 
their projects."  His independence/responsibility for self 
also increased and was demonstrated by his "ability to 
attend sessions on time, gather his project and working 
tools, and clean his work station without prompting."  
Finally, he demonstrated increased social skills by 
independently interacting with his peers.  At his discharge 
examination, the veteran's thought process were goal-directed 
and without a fundamental thought disorder.  In addition, his 
thought content was devoid of any delusions, illusions, or 
hallucinations.  The examiner stated that while veteran 
seemed to benefit from the program and interacted 
appropriately with his peers, his PTSD symptoms were chronic 
and severe.  The veteran was ultimately diagnosed with 
chronic PTSD and a mood disorder.  He was given a GAF score 
of 50.  

In a March 1999 letter, the veteran's wife stated that the 
veteran had previously sought treatment for insomnia, chest 
pains, and eye twitching.  She disagreed with the veteran's 
30 percent disability rating and stated that his anger and 
lack of self-control caused conflicts with their family and 
friends.  

The veteran was provided with a personal hearing in October 
2001.  He stated that he had been receiving stress management 
treatment, counseling, and medication to combat his PTSD.  He 
asserted that he had been unemployed since 1988, and had only 
worked temporarily since that time.  He reported having 
nightmares 3-4 times per week, insomnia, and a poor 
relationship with his family.  In addition, he related that 
he was bothered by crowds, and did not participate in any 
hobbies, community activities, or church affiliation.  
Finally, he indicated that he had difficulty concentrating 
and suffered from panic attacks 2-3 times per week. 

After reviewing the record, the Board finds that the evidence 
supports a 30 percent rating, but no higher.  The evidence 
does not show that the veteran exhibited weekly panic 
attacks, impaired judgment, stereotyped speech, or memory 
difficulties. 

Under both the old and new versions of Diagnostic Code 9411, 
the veteran's service-connected PTSD does not warrant a 
rating evaluation higher than 30 percent.  The evidence does 
not show that the veteran is unable to establish effective or 
favorable relationships with others, and while an impairment 
may be present, the evidence does not indicate that it is 
"considerable."  He has been married for over 18 years, and 
has children.  In addition, treatment reports from the March 
1999 VA PTSD program reported that he interacted 
appropriately with others and often assisted with their 
projects.  In fact, one VA health professional specifically 
noted that the veteran's social skills had increased as 
evidenced by his independent interaction with his peers, and 
his initiating and responding to conversation.  During that 
program, the veteran also exhibited reliability, flexibility, 
and efficiency by attending all his sessions, completing his 
projects by himself in a timely manner, and assisting others 
in completing theirs.  In addition to the behavior exhibited 
during treatment in March 1999, the veteran participated in 
other VA PTSD therapy since January 1995, often commenting 
when others share their stories from Vietnam.  

The veteran has received three VA examinations for PTSD.  
These reports are negative for evidence that he exhibited 
stereotyped speech, impairment of short- and long-term 
memory, or difficulty in understanding complex commands.  In 
addition, there is no evidence that the veteran's judgment or 
abstract thinking is impaired.  Examiners also stated that 
the veteran's 30 percent rating evaluation was appropriate.  
In addition, the October 1995 and December 1997 examiners 
noted that they had not seen an increase in PTSD 
symptomatology since the previous examination.  The VA 
examiners assigned GAF scores for the veteran were 65, with 
one such score spanning from 65 to 70.  These scores reflect 
that the veteran's PTSD symptoms were "mild."  

The veteran's March 1999 VA PTSD report indicated that his 
PTSD was severe and chronic, and he was given a GAF score of 
50.  However, other VA health professionals at the program 
stated that the veteran had no "discharge obstacles," and 
stated that he showed an increase in self-esteem, 
independence, responsibility, concentration, and social 
skills.  

The Board believes that more weight should be given to the 
opinions of the three VA examiners, rather than the March 
1999 evaluator.  The examiners reviewed the entire claims 
file, and gave the veteran a thorough examination.  While the 
Board recognizes that the veteran was a resident in the March 
1999 program, he was treated by a number of different VA 
health professionals during that time, with a majority of 
those having conclusions in conformity with the VA examiners.  
While the veteran's GAF ratings range from 50 to 70, the most 
frequent rating was 65.  In addition, at the time the veteran 
received a GAF score of 50, his treatment reports from other 
VA health professionals reflected higher levels of 
functioning.  The VA examiners' opinions are based on a 
complete review of the veteran's service and post-service 
medical records as well as his subjective complaints.  
Therefore, the Board finds that the VA examiners' opinions 
are more probative as to the severity of the veteran's PTSD, 
rather than the opinion given by the March 1999 evaluator, as 
they are more comprehensive and provide clear rationale for 
the conclusions rendered.  

A complete review of the evidence reflects that there is no 
basis for an increased rating in excess of 30 percent at this 
time.  The Board does not doubt the veteran's sincere belief 
that his PTSD warrants a higher rating.  However, the Board 
is bound by the regulatory rating criteria, and the evidence 
simply does not persuasively show that the veteran's PTSD 
more nearly approximates the criteria for a next higher 
rating of 50 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's PTSD has resulted in frequent 
hospitalizations.  Moreover, there is no evidence that the 
veteran's PTSD has markedly interfered with his employment 
such as to render impractical the regular schedular 
standards.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's PTSD.  Thus, the benefit of the doubt rule need not 
be considered and the appeal is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.


ORDER

An evaluation in excess of 30 percent for PTSD is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

